Citation Nr: 9906874	
Decision Date: 03/15/99    Archive Date: 03/24/99

DOCKET NO.  94-30 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Whether VA may enforce a right to subrogation against the 
appellant with respect to a guaranteed housing loan.

2.  If a loan guaranty indebtedness is valid as to the 
appellant under subrogation, whether collection of the debt 
should be waived by VA.


REPRESENTATION

Appellant represented by:	Charles A. Miller, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. J. McCafferty, Counsel


INTRODUCTION

The appellant had active service from February 1946 to 
December 1947.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1993 denial of the 
appellant's request for waiver of collection of a loan 
guaranty indebtedness by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Denver, Colorado.

This case was before the Board in October 1997 at which time 
was remanded for additional development.  The requested 
development has been completed and the case has been returned 
to the Board for further appellate review.


CONTENTIONS OF APPELLANT ON APPEAL

The appellant contends that he was not a party to the 1984 
warranty deed, which contained assumption language and that 
he was unaware of the language in the deed until VA began 
proceeding against him in 1993.  It is argued that under 
Colorado law a person is not liable under a promissory note 
which he has never seen, or a deed which he has also never 
seen.  It is argued that the debt is not valid against the 
appellant as it is uncontroverted that the appellant did not 
attend the closing, never signed any documents relating to 
any assumption of the prior VA loan, did not know about the 
assumption language in the deed, was unaware of any VA 
involvement with the property, and had no agreement 
whatsoever with the original veteran borrower (the original 
maker of the promissory note).

The appellant also argues that if the debt is found to be 
valid that it would be against equity and good conscience for 
VA to collect it from him.  He argues in essence that he was 
not at fault in the creation of the debt and that collection 
of the debt would result in undue hardship for him and his 
spouse.  


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that VA may not collect the loan 
guaranty indebtedness from the appellant.  It is also the 
decision of the Board that inasmuch as VA may not collect the 
loan guaranty indebtedness from the appellant, the issue of 
waiver of the recovery of the loan guaranty indebtedness is 
moot.


FINDINGS OF FACT

1.  A veteran (not the appellant) and his wife (original 
purchasers) purchased a home in Aurora, Colorado (Aurora 
property), in January 1982 utilizing a VA guaranteed a loan 
in the amount of $64,950.

2.  A Warranty Deed, dated in April 1984, reflects that the 
original purchasers, in consideration of the sum of 
$65,600.90 sold the Aurora property to McCracken Investments, 
Ltd. (McCracken) and the appellant; this document reflects 
that the property was subject to a deed of trust recorded in 
January 1982 which McCracken and the appellant "hereby 
assume and agree to pay."  This Warranty Deed was not signed 
by the appellant.

3.  The appellant by his sworn testimony has established that 
he was not at the closing in April 1984 when the Aurora 
property was transferred by the original purchasers to 
McCracken and himself, that he was not given a copy and did 
not see the Warranty Deed, and that he had no idea that VA 
was in any way involved with the subject property. 

4.  Notice of default was filed in March 1988, reflecting 
that the first uncured default was on January 1, 1988.

5.  A default on the VA guaranteed loan that had been assumed 
by McCracken and the appellant necessitated a foreclosure 
sale of the subject property in October 1988 and a resulting 
loss to the VA of $ 26,570.33.

6.  The appellant has provided credible testimony which 
establishes that at the time he purchased the Aurora property 
he did not know that he had assumed liability for a VA 
guaranteed loan.

7.  Prior to the foreclosure, the appellant did not know that 
VA had any interest in the property and VA did not provide 
notice to the appellant of the consequences vis-à-vis VA of 
the impending foreclosure.


CONCLUSIONS OF LAW

1.  The loan guaranty indebtedness was not validly 
established as to the appellant.  38 U.S.C.A. §§ 3732, 5107 
(West 1991 & Supp. 1998); 38 C.F.R. §§ 1.911, 36.4320, 
36.4323 (1998); VAOPGCPREC 15-94 (O.G.C. Prec. 15-94).

2.  The issue of the veteran's entitlement to waiver of 
recovery of the debt is moot.  38 U.S.C.A. §§ 5107(a), 5302 
(West 1991 & Supp. 1998); 38 C.F.R. § 1.965(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background.  In January 1982 the original purchasers 
bought the Aurora property, financing their acquisition in 
part with the subject VA guaranteed loan.

The original purchasers conveyed the subject property to the 
McCracken and the appellant by way of a warranty deed dated 
in April 1984.  The April 1984 warranty deed noted that the 
property was being conveyed to the appellant and McCracken ". 
. . free and clear from all . . . encumbrances of whatever 
kind or nature soever . . . except Deed of Trust recorded 
January 15, 1982 . . . which the second parties hereby assume 
and agree to pay."

A Notice of Default dated in April 1985 and completed by an 
official of Fleet Mortgage Corporation, the note holder, 
reflects that VA was notified of an uncured default on the 
loan.  It was reported that the reason for the default was 
"Improper Regard."  McCracken was listed as the present 
owner.  The appellant's name was not listed on the form.

A Notice of Intention to Foreclose, VA Form 26-6851, dated in 
May 1985 and completed by an official of Fleet Mortgage 
Corporation, listed McCracken and the appellant as the 
property owners.  It was reported that the date of first 
uncured default was February 1, 1985, and that the reason for 
default was due to a business cash "flew" problem.

Various documents from a law office reflect that notices 
regarding the proposed foreclosure were sent to the original 
veteran and McCracken, but not to the appellant.

In an October 1985 letter from Fleet Mortgage Corporation, VA 
was notified that sufficient funds to pay the account were 
received and that Fleet was no longer pursuing foreclosure.

A Notice of Default, VA Form 26-6850, dated in March 1988 and 
completed by an official of Fleet Mortgage Corporation, the 
note holder, reflects that VA was notified of an uncured 
default on the loan.  It was reported that the reason for the 
default could not be determined.  McCracken was listed as the 
present owner.  The form indicates that the original veteran 
borrower and his wife had been notified.  The appellant's 
name was not listed on the form.

In a letter dated in May 1988, an attorney for Fleet Mortgage 
Corporation informed VA that the appellant and McCracken 
wished to execute a deed-in-lieu of foreclosure on the 
property to VA.  Enclosures included a statement of 
willingness to convey signed by the appellant and McCracken 
in March 1988.  By the document, the appellant and McCracken 
offered to Deed the property for full forgiveness of their 
mortgage debt.  Also enclosed was a Financial Statement, VA 
Form 26-6807, completed by the appellant and dated in March 
1988.  On the financial report, the appellant indicated that 
as of March 1988 he was still employed as a maintenance 
supervisor with McCracken.

In a letter dated in August 1988 VA denied the request for a 
deed in lieu of foreclosure finding it was not in the best 
interest of the government.  The letter was addressed to 
Fleet Mortgage Corporation.  McCracken was listed as 
"asmr."  The appellant's name was not on this document.

The record shows that the notices relating to the foreclosure 
on the property were sent to the appellant at McCracken, his 
place of employment, and to his home address as shown on his 
March 1998 financial statement.  

Foreclosure of the VA guaranteed loan occurred in October 
1988, resulting in the loan guaranty indebtedness at issue.  

A memorandum dated in July 1989 reflects that VA determined 
that the original veteran borrower was not eligible for 
release under 38 U.S.C. 1813(b) because the deed dated April 
1, 1984, from the original veteran borrower to McCracken, 
while it had the proper language, was not a recorded deed.  
The memorandum reflects that the transferees, McCracken and 
the appellant, were not equally liable.

A memorandum dated April 30, 1993, reflects that VA 
determined that the original veteran borrower and his wife 
were entitled to a retroactive release of liability under 38 
U.S.C. 3713(b) for the following reasons:  (1) the loan was 
current at the time of assumption; (2) the immediate 
transferees assumed and agreed to pay the obligations of the 
Deed of Trust and Deed of Trust Note; and (3) the loan 
payments were maintained in a timely manner for 12 months 
following transfer.  A document, VA Form 26-1833, dated April 
30, 1993, and signed by a VA Loan Guaranty Officer, reflects 
that the original purchasers of the property were released 
from liability under 38 U.S.C. 3713(b), and that McCracken 
and the appellant were liable by way of subrogation in the 
amount of $26,570.33.

In a letter dated in April 1993, written by a loan specialist 
at the RO to the appellant's attorney, it was reported that 
the appellant's indebtedness to the Government was the result 
of a home loan guaranty claim payment.  It was reported that 
the appellant assumed a VA guaranteed loan on April 20, 1984, 
when he purchased property located in Aurora, Colorado, and 
assumed and agreed to pay the obligations contained in the 
deed of trust note, which was the basis for his liability.  
The appellant defaulted on the loan and a foreclosure 
occurred on October 25, 1988.

In a letter dated in April 1993, the appellant's attorney 
argued that the appellant cannot be held liable as he had not 
been a party to the April 1984 transaction, had not attended 
the closing, and had not signed any documents with respect 
thereto, including any assumption agreement or the deed which 
was allegedly the basis for his liability.  The attorney 
argued that the "Statute of Frauds" prevented contracts 
relating to real estate from being enforced in Colorado, 
unless the contract had been signed by the party VA was 
seeking to hold liable.  The attorney cited Elliott vs. 
Denver Joint Stock Land Bank of Denver, 107 Colo. 231, 110 
P2d 979 (1941) for the proposition that to sustain the 
liability of a grantee under an assumption clause in a deed, 
all of the contractual essentials of a contract must exist, 
such as a meeting of the minds.  The attorney stated that the 
appellant did not believe that he ever assumed this 
obligation, and that he was not aware of the language 
contained in the Warranty Deed until VA provided a copy to 
him in 1993.  He also argued that the assumption clause could 
have been due to a scrivener's error.

In May 1993 and again in July 1993, the RO attempted to 
obtain a copy of the sales contract which McCracken and the 
appellant signed when they purchased the property from the 
original veteran borrower.  It was learned that there was no 
such contract.

In a July 1993 opinion, the District Counsel for the VA 
determined that the documentation presented (the bare 
assertion by the attorney) was inadequate to establish that 
the assumption clause was included as a scrivener's error.  
He further noted that based on the available evidence, there 
was a presumption that the appellant assumed the loan, such 
presumption having been created by the language of the 
warranty deed, citing Pioneer Savings & Trust v. Ben-Shoshan, 
826 P.2d 421 (Colo. App 1992).  It was also noted that there 
was inadequate evidence to conclude that the appellant did 
not intend to assume the VA-guaranteed loan.  In the absence 
of other information concerning how the appellant's name came 
to be on the warranty deed and the circumstances surrounding 
the April 1984 conveyance, it could not be said that debt 
with respect to the appellant was not valid.  Finally, it was 
noted that since the appellant was not the original borrower, 
his liability arose under only the subrogation theory.  

In a letter dated in September 1993, the appellant's attorney 
stated that the appellant did not agree with the RO district 
counsel's determination and did not believe that there was 
any right of subrogation with regard to this debt.  The 
appellant requested a waiver of collection of the debt.

In a letter dated in October 1993, the appellant's attorney 
reported that the appellant was then 65 years of age, and had 
a disability retirement as a firefighter.  It was reported 
that the appellant's disabilities included residuals of a 
back injury as well as residuals of quadruple bypass surgery 
for which he remained under a doctor's care.  It was noted 
that the RO was attempting to collect the full amount of the 
deficiency obligation from the appellant and had made no 
attempts to collect the amounts owed from McCracken or from 
the original obligors.  It was also noted that the sole basis 
for the claim that the appellant was liable was under the 
terms of a Warranty Deed dated April 20, 1984, signed by the 
original obligors transferring ownership of property to 
McCracken and the appellant.  It was again asserted that the 
appellant did not attend any closing and did not sign any 
document whereby he assumed any obligation on a promissory 
note or deed of trust for the benefit of the VA.  The 
attorney again argued that there was insufficient legal basis 
to hold the appellant liable for the deficiency on the 
underlying promissory note and deed of trust.  In view of the 
Statue of Frauds, it was argued that as the appellant did not 
sign the underlying promissory note, nor any assumption 
agreement, nor any contract relating to this transaction, he 
cannot now be held liable.

In a decision dated in November 1993, the RO denied the 
appellant's request for waiver of collection of the 
indebtedness.  The RO noted that the appellant had failed to 
respond to a letter requesting information as to the 
appellant's efforts to try to keep the loan from going into 
default or to provide information as to his financial status.  
Since the appellant had not provided the requested 
information, the RO held that it had no choice but to proceed 
with a decision based on the evidence on file.  The RO held 
that the appellant was substantially at fault since he had 
not provided any information which mitigated his fault in the 
creation of the debt, that is, evidence concerning his 
efforts to try to keep the loan from going into default, such 
as evidence that he had contacted the mortgage company or VA 
to request their help and advise, evidence that he had tried 
to sell or rent the house himself, or evidence that he had 
offered a deed in lieu of foreclosure.  Likewise, since he 
had not provided information as to his financial status as 
requested, the RO held that waiver of collection of the 
indebtedness was not warranted on the basis of financial 
hardship.

In a statement dated in December 1993, the appellant reported 
that he had made his payments to McCracken on a monthly 
basis, but that the payments may not have been made on the 
Aurora property.  When the foreclosure occurred, the 
appellant did not receive any notice of it, nor did he have 
any control over the property in order to sell the house, 
offer deed in lieu of foreclosure, or take any further 
action.

The appellant testified at a hearing before RO personnel at 
the RO in Denver, Colorado, in February 1984.  The transcript 
of this hearing reflects that in response to his attorney's 
question as to how he acquired an interest in the property in 
Aurora, the appellant responded as follows:

Well, I was working part time for McCracken Property. . 
. or McCracken Investments doing odd jobs you know, 
small repairs and that type of thing, and I had been 
working for them . . . I suppose about six or eight 
months and they came up to me with the proposition of . 
. . did I want to invest in a piece of property, and 
they told me what the property was, that it was a house, 
that it would be rented, and so I told them yes, I would 
be interested in doing that, and they mentioned the fact 
that they were going to assume a loan, and I asked them 
okay . . . is when was the closing, so he said you don't 
even have to be there . . . he says there is no big 
thing about it one way or the other.  I have known 
McCracken for a long time, so I just took his word that 
there would be no problems, so he never mentioned the 
fact that it was a VA loan or what type of loan it was, 
so the way the arrangements worked out, I was to make 
half the payments of the mortgage payments, and I did 
this every month, and my checks were always made out to 
McCracken Investment, not to whoever the mortgage 
company was, I am not sure who that was, and that is how 
the loan came about, and I can't tell you how long a 
period of time it was before it went into foreclosure, 
but they eventually told me that it went into 
foreclosure, and that the only thing it would entail 
possibly would be . . . as far as hurting me, it would 
be that it might have an affect on my credit rating, and 
they never did mention the fact that it was a VA loan.

When asked if he received money from McCracken, the appellant 
responded that he never received a dime; that he had paid 
about $350 per month to McCracken for the house and that that 
he assumed that at some future date when the house was sold 
he would receive a portion of the profits.  He stated that 
there was no written contract of any type between himself and 
McCracken; that he did not attend the closing but that 
someone from McCracken did; that he had never seen the Deed 
or the Warranty Deed from the original purchasers until VA 
contacted him years later.  He reported that he had been 
retired from the fire department since May 1982 because of a 
back injury and a back operation.

A Statement of the Case was issued by the RO in April 1994.  
This document reflects that based on testimony by the 
appellant at the hearing, the RO found the following:

The appellant is a joint assumer who assumed this 
property as a rental.  He states he had no idea what he 
was going to reap from this investment other than some 
of the gain, if and when the property would sell.  In 
the meantime, he footed one-half of the monthly mortgage 
payments.  This assumption is a business deal that went 
bad.

The Department of Veterans Affairs (VA) is not in the 
business of bailing out bad deals.  The appellant is at 
fault in the creation of this debt by his failure to 
act.

The appellant was to provide copies of canceled checks 
to show he was being paid currently for his part of the 
bargain (sic).  As of this date, no canceled checks have 
been provided.  The lack of checks further confirms the 
issue of fault as it appears the appellant was an active 
party to the default.

A financial status report provided does not reflect 
hardship.  The basic necessities of life have not been 
minimized to a point where the VA cannot be repaid as 
one of his creditors.

Fault and hardship are the only two elements under 
equity and good conscience that apply in this case.

In his Substantive Appeal dated in May 1994, the appellant 
stated that he was not responsible for the loan which 
resulted in the debt because he did not attend the closing 
and signed no papers regarding this loan, such as the deed or 
any other loan papers.

At a hearing on appeal before the undersigned Member of the 
Board sitting in Denver, Colorado, in October 1996, the 
appellant and his attorney reiterated their contentions and 
arguments with respect to the appellate issues.  It was 
argued that the appellant was not legally responsible for a 
debt to the VA because he did not attend the closing in 1984 
and never signed any document or assumed anything.  He was 
simply an informal partner with McCracken.  McCracken 
purchased the property and handled all the paperwork from the 
time of the closing in 1984 until the foreclosure in 1988.  
The appellant made payments every month to McCracken who was 
then to use the funds to pay the mortgage.  Apparently in 
early 1988 McCracken stopped making those payments, even 
though the appellant continued to make payments to McCracken 
in 1988.  The appellant first learned that there was a 
problem when he received notice of the foreclosure and it was 
not until late 1992 that he learned that VA was involved, 
when he was notified by VA that he owed VA $26,000.  It was 
argued that the appellant was not the one who took out the 
loan and he never signed any document of any kind in relation 
to the property.  

In October 1997, the Board reviewed the material assembled 
for appellate review and remanded the case to the RO for 
additional development.  The RO was directed to (1)  
Reconsider the issue of the validity of charging the 
appellant with the debt in light of the fact that he was a 
passive investor, did not attend the closing, signed no 
papers agreeing to assume the VA-guaranteed loan or the deed 
itself; and, if it is determined that the debt was valid as 
to the appellant, (2) to determine whether VA recouped any of 
its losses from the subsequent resale of the property; (3) to 
request the appellant to provide up-dated financial status 
information; and (4) to reconsider his entitlement to waiver 
based upon equity and good conscience principles.

In a letter dated in March 1998 from the VA Regional Counsel 
at the RO in Denver, Colorado, to the Loan Guaranty Officer 
at the RO, it was noted that the appellant (by virtue of his 
status as an assumer) was liable under the theory of 
subrogation as set forth at 38 C.F.R. § 36.4323(a).  As legal 
authority to hold that the indebtedness was valid and 
collectible under the theory of subrogation, Regional Counsel 
cited to Pioneer Savings & Trust v. Ben-Shoshan, 826 P.2d 421 
(Colo. App. 1992), which held that in Colorado, there is a 
presumption that when a deed which contains an assumption 
clause is delivered and accepted, the amount assumed and 
agreed to be paid is part of the agreed upon purchase price.  
Regional Counsel stated that Articles 38 and 39 of Title 38 
of the Colorado Revised Statutes control public trustee 
foreclosure sales in Colorado and that a foreclosure sale may 
be conducted after the holder complies with the notice 
requirements set out in Articles 38 and 39.  It was noted 
that the Colorado Supreme Court has held that when the notice 
requirements in a public trustee foreclosure are strictly 
adhered to, a veteran will be afforded the due process 
necessary to protect his constitutional rights.  Dews v. 
District Court in and for City and County of Denver, 648 P.2d 
662 (1982).  Any deed executed by the public trustee under 
article 38 shall be prima facie evidence of compliance with 
all statutory requirements for the sale and execution of the 
deed and evidence of the truth of the recitals contained in 
such deed.  C.R.S. § 38-38-504.  Regional Counsel suggested 
that the following language be set forth as the Reasons for 
Decision section of the Statement of the Case to be issued to 
the appellant:

Evidence sufficient to overcome the 
presumption that [the appellant] has 
assumed the original veteran's guaranteed 
loan has not been supplied.  Furthermore, 
the holder complied with pertinent 
Colorado statutes governing public 
trustee foreclosures, thereby providing 
sufficient notice to [the appellant] and 
creating a legally enforceable deficiency 
debt.  The VA is subrogated to the 
holder's right to collect the legally 
enforceable deficiency resulting from the 
foreclosure sale.

In a letter dated in March 1998, a Senior Loan Specialist at 
the RO in Denver, Colorado, provided an analysis of the 
foreclosure proceedings and whether or not VA recouped any of 
its losses in payout on the loan guaranty from the subsequent 
resale of the subject property.  The appellant was advised of 
the following:

When you purchased the [Aurora property], 
you assumed a VA-guaranteed loan and in 
so doing, assumed and agreed to pay the 
obligations contained in the deed of 
trust note.  You have expressed that you 
are not responsible for this debt because 
you did not attend the closing and did 
not sign any documents agreeing to assume 
the VA loan.  Our Regional Counsel has 
advised us that when a warranty deed is 
executed, the only signature that appears 
is that of the grantor; however, in the 
State of Colorado, a recorded document is 
deemed delivered and accepted by all 
parties.  The acceptance of a deed to 
property which contains language that the 
grantee's assume and agree to pay any 
indebtedness that encumbers the subject 
property obligates the grantee's to pay 
such indebtedness.  A default resulted in 
a foreclosure sale at which time the 
mortgage lender was due the total 
indebtedness from VA . . . 

The RO issued a Statement of the Case to the appellant and 
his attorney in March 1988 which addressed the issue of the 
validity of the indebtedness.

In September 1998, the appellant again testified before the 
undersigned Member of the Board by way of a video conference 
hearing.  At this hearing, the veteran reported that he was 
70 years of age and had been retired since May 1982.  He 
testified that his wife had not worked in many, many years, 
and that in December 1997 she had a heart attack and that in 
May 1998 she had a stroke and was now a semi-invalid.  He 
reported that he spent 24 hours a day basically taking care 
of her and that she may have to return to a nursing home at a 
cost of $30,000 to $36,000 per year.  The veteran again 
testified that in 1984 McCracken purchased a home to rent and 
that he agreed to get involved in the investment. He again 
reported that he did not attend the closing, signed nothing 
and, did not even see any documentation at all relating to 
the real estate deal.  He testified that he was unaware of 
any VA involvement with the original deed of trust until 1993 
when he was informed by the VA.  He testified that he did not 
see the warranty deed of April 1984 until after he received a 
letter from the VA in 1993 or 1994.  The appellant's attorney 
argued that while there is a presumption of assumption of the 
prior loan with the acceptance of a warranty deed that such 
presumption is rebuttable.  He argued, in effect, that the 
appellant was without knowledge of the assumption in his name 
and he never intended to accept it or be held liable for it.  
Additionally, he argued that in Colorado the statute of 
frauds requires that there be some document signed by the 
person being charged with the debt, that Colorado law 
requires that all of the elements of a contract be present in 
order for an assumption to take place, that in a real estate 
transaction, both sides must agree to the transaction and 
participate in it; and that in this case the only one who 
participated in the subject transaction were the sellers and 
McCracken, as the appellant was not present and had no 
knowledge of the terms of the agreement.  It was argued that 
in 1984 when the original buyers of the property sold the 
property, the appellant did not assume anything, that it was 
McCracken that assumed the debt and just put the appellant's 
name on the deed.  Thereafter, according to the appellant's 
testimony, McCracken managed the property as a rental unit 
and he was merely a passive participant paying his monthly 
share of the mortgage payment and property maintenance to 
McCracken.

After the hearing, a copy of a Financial Status Report, VA 
Form 20-5655, was added to the records assembled for 
appellate review.

Criteria.  The United States Court of Veterans Appeals (the 
Court), in Schaper v. Derwinski, 1 Vet. App. 430 (1991), 
decided that when the validity of a debt is challenged by a 
veteran, a threshold determination must be made on that 
question prior to a decision on waiver of indebtedness.  

The veteran's dispute as to whether he had legally assumed 
the VA loan indebtedness is a specific challenge to the 
validity of the creation of the debt.  With respect to the 
question of the validity of the debt, the instant case offers 
two distinct avenues of review: (1) Whether the loan guaranty 
indebtedness is valid and enforceable against the appellant 
under the legal theory of indemnity, and then, (2) whether 
the loan guaranty indebtedness is valid and enforceable 
against the veteran under the legal theory of subrogation.  
The VA may seek reimbursement from an appellant- obligor 
under either theory.  38 C.F.R. § 36.4323 (1993); Stone v. 
Derwinski, 2 Vet. App. 56 (1992).

VA's right to collect the loan guaranty indebtedness under 
the legal theory of subrogation arises through the payment of 
that indebtedness to the note holder.  Having done so, by 
definition, the VA stands in the shoes of the note holder 
vis-a-vis the liability of the appellant to the note holder 
on the debt instrument (the deed of trust note) assumed by 
the appellant and McCracken.  Therefore, the Board must look 
to the "mortgagee's rights . . . to determine whether there 
is a debt which the [VA] can collect from the appellant."  
Smith v. Derwinski, 1 Vet. App. 267 (1991), at 275.  By 
regulation, The Secretary shall be subrogated to the contract 
and the lien or other rights of the holder to the extent of 
any sum paid on a guaranty . . .."  38 C.F.R. § 36.4323(a).  

In VAOPGCPREC 15-94, General Counsel for VA addressed the 
following question:

May the Secretary enforce a right to 
subrogation with respect to a guaranteed 
housing loan on which VA paid a claim if 
VA failed to provide the veteran with 
notice of a transferee's default?

In this opinion, VA General Counsel at paragraph 18 made the 
following statement:

As a matter of basic constitutional law, 
we believe VA has duty to provide notice 
to veterans of the consequences vis-à-vis 
VA of the impending foreclosure even if 
the holder has already notified the 
veteran of the proceedings.

General Counsel further stated that in instances where there 
is evidence that the holder notified the veteran of the 
foreclosure and VA did not, the case should be reviewed to 
determine if under all the circumstances the holder's notice 
was sufficient to apprise the veteran of the pendency of the 
action and afford the veteran an opportunity to protect his 
or her interests.  Unless there is a reasonable showing that, 
if the veteran and received additional notice from VA, the 
veteran could and would have taken additional action that 
might have materially affected his or her liability, the 
holder's notice should be considered sufficient to satisfy 
due process.  See:  Boley, 10 F.3d at 222-223.  In this 
opinion, VA General Counsel was referring to the original 
veteran obligor.

Validity of Debt as to Appellant.  VA's rights under 
subrogation depend on the rights of the lender or note 
holder, which are subject to State laws.  In a July 1993 
opinion, the Regional Counsel for the RO stated that there 
was a presumption that the appellant assumed the loan, such 
presumption having been created by the language of the 
warranty deed, citing Pioneer Savings & Trust v. Ben-Shoshan, 
826 P.2d 421 (Colo. App 1992).  Regional Counsel held that 
there was inadequate evidence to conclude that the appellant 
did not intend to assume the VA-guaranteed loan.  

In a letter dated in March 1998 the Regional Counsel again 
cited Pioneer Savings & Trust v. Ben-Shoshan, 826 P.2d 421 
(Colo. App. 1992) for the position that in Colorado there is 
a presumption that when a deed which contains an assumption 
clause is delivered and accepted, the amount assumed and 
agreed to be paid is part of the agreed upon purchase price.  
Regional Counsel again stated that evidence sufficient to 
overcome the presumption that the appellant has assumed the 
original veteran's guaranteed loan has not been supplied.

The undersigned Board Member has had the benefit of the 
appellant's personal sworn testimony in October 1996 and 
again in September 1998.  This Board Member finds the 
veteran's testimony to be credible and of sufficient 
probative value to establish that the veteran was not at the 
closing in April 1984, that he signed no sales contract, no 
deed, no promissory note, or any other document relating to 
this transaction, and that he had no knowledge of any 
involvement of VA as to this property.  The Board notes that 
the Deed of Trust and the Deed of Trust Note which the 
original purchasers signed in January 1982 and which the 
appellant purportedly assumed in April 1984, while citing 
Title 38, do not specifically reflect any VA involvement.  
While the appellant completed a VA financial statement form 
in March 1988, this does not establish that he was aware of 
any VA involvement with the property.  He apparently 
completed this form for McCracken and may not have been aware 
that it was given to Fleet Mortgage Corporation which in turn 
submitted it to VA, together with an executed deed-in-lieu 
request (not a VA form).  VA did not inform the appellant of 
the denial of the request for a deed in lieu, or of his right 
to appeal this denial (see Donovan v. West, No. 95-519 (U.S. 
Vet. App. Oct. 8, 1998).  Significantly, VA did not provide 
notice to the appellant of the consequences vis-à-vis VA of 
the impending foreclosure.  See VAOPGCPREC 15-94.  It is not 
clear that VA was even aware at that time that the appellant 
was a veteran.  The appellant has, through his testimony, 
clearly indicated that he would have taken additional action 
that might have materially affected his liability had he 
known that he had assumed the original purchasers' liability 
to VA.  He has testified that he previously purchased a home 
himself, using a VA guaranteed loan, and that he was very 
careful to ensure that the loan was paid in full when he sold 
the home.

Accordingly, the Board finds that the presumption that the 
appellant had assumed the original veteran's guaranteed loan 
has been overcome by clear and convincing evidence to the 
contrary.  Therefore, VA may not enforce a right to 
subrogation with respect to the subject guaranteed housing 
loan from the appellant.  Additionally, the Board finds that 
VA's failure to provide notice to the appellant of the 
consequences vis-à-vis VA of the impending foreclosure also 
precludes VA from charging the appellant with the 
indebtedness.

Waiver of the Debt.  The Board has found that VA may not 
collect the loan guaranty indebtedness from the appellant on 
the basis that the debt was not validly created against him.  
Consequently, the issue of whether collection of the loan 
guarantee indebtedness from the appellant would violate the 
standards of "equity and good conscience" is moot.


ORDER

Inasmuch as VA may not enforce a right of subrogation against 
the appellant with respect to the subject guaranteed housing 
loan, the benefit sought on appeal is allowed and the issue 
of waiver of collection of the debt is moot.


		
	GARY L. GICK
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.

